DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 10/14/2022.
Claims 1-3 and 5-20 are pending. 
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
Rejection of claims 1-21 under 35 U.S.C. 101
Independent claim 1 has been amended to recite “wherein displaying at least one of a description or image of the prediction further comprises: generating a data map of a patient's iris colors; and converting the data map to a visual map featuring an iris image”. Independent claim 17 has been amended to recite “wherein the measurements of the anatomical features of the population of eyes and iris colors are associated with a range of values in the database” and “wherein generating the prediction further comprises modifying ranges for a given data point of the search criteria data points under a given iris color category”. Claims 4 and 21 have been cancelled. Applicant argues that the claims are patent eligible, because the steps of “generating a data map of a patient's iris colors; and converting the data map to a visual map featuring an iris image” in claim 1, “measuring an iris stroma thickness by determining a distance from a first predetermined plane of the patient's iris to a second predetermined plane of the patient's iris” in claim 6, and “generating the prediction further comprises modifying ranges for a given data point of the search criteria data points under a given iris color category” in claim 17 integrate the abstract idea into a practical application. Examiner respectfully disagrees. As recited, the claims are directed towards a method and non-transitory computer readable medium for generating predictions of what a patient’s iris color will be after a laser iris color change procedure. The additional elements of generating a data map of a patient’s iris colors and converting the data map to a visual map in claim 1, measuring an iris stroma thickness in claim 6 and modifying ranges for a given data point in claim 17 are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. For example, generating a data map and converting the data map to a visual map could consist of a user generating a data map and determining the associated iris color to convert the data map to a visual map, measuring an iris stroma thickness could consist of a user obtaining images of anatomical features of a patient’s eye, measuring the features through the images, and modifying ranges for a given data point could consist of a user modifying the selected ranges. No specific radiation emitting device or image sensor has been claimed, and therefore, under its broadest reasonable interpretation, the radiation emitting device and image sensor can be considered to be any known laser or imaging technique, as specified in pars. [019], [027], [030], [033], [036], [039], or [042] of the instant specification. Therefore, as explained above, the rejection of claims 1-3 and 5-20 under 35 U.S.C. 101 is maintained. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 23-24, “generating a data map of a patient’s iris colors; and converting the data map to a visual map featuring an iris image”, the recitation of an iris image is unclear regarding what the iris image is. Examiner suggests using “generating a data map of a patient’s predicted iris colors; and converting the data map to a visual map featuring an iris image, wherein the iris image comprises the patient’s predicted iris colors” or something similar.
Appropriate correction is required.
Terminal Disclaimer
The terminal disclaimer filed on 10/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,357,666 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for generating predictions of what a patient’s iris color will be after a laser iris color change procedure. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1 and 6 are directed towards a method and claim 17 is directed towards a non-transitory computer readable medium, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1 and 6 recite a method and claim 17 recites a non-transitory computer readable medium for generating predictions of what a patient’s iris color will be after a laser iris color change procedure comprising capturing images of a patient’s eye, measuring anatomical features of the eye by extracting measurements from the images, generating search criteria based on the measurements, querying a database, generating a prediction, displaying the prediction, and generating a data map and a visual map. The limitation of generating predictions of what a patient’s iris color will be after a laser iris color change procedure, as drafted in claims 1-3 and 5-20, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components (e.g. the computer readable medium and display). The step of capturing images is considered to be a data gathering step, the steps of measuring anatomical features of the eye, generating search criteria, querying a database, and generating a prediction are considered to be data analysis steps, and the step of displaying the prediction and generating a data map and visual map is considered to be a data outputting step. For example, generating predictions of what a patient’s iris color will be after a laser iris color change procedure in the context of this claim encompasses a user obtaining images of anatomical features of a patient’s eye, measuring the features through the images, generating search criteria, querying a database, determining a prediction, and displaying the prediction. Further, generating a data map and converting the data map to a visual map could consist of a user generating a data map and determining the associated iris color to convert the data map to a visual map, measuring an iris stroma thickness could consist of a user obtaining images of anatomical features of a patient’s eye, measuring the features through the images, and modifying ranges for a given data point could consist of a user modifying the selected ranges. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of a radiation emitting device, an image sensor, the computer readable medium, and display are recited at a high level of generality (i.e., as a generic radiation emitting device, an image sensor, display, and computer readable medium) such that they amount to no more than mere instructions to apply the exception using a generic computer component. No specific radiation emitting device or image sensor has been claimed, and therefore, under its broadest reasonable interpretation, the radiation emitting device and image sensor can be considered to be any known laser or imaging technique, as specified in pars. [019], [027], [030], [033], [036], [039], or [042] of the instant specification.   
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a radiation emitting device, an image sensor, the computer readable medium, and display amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
While there are no prior art rejections for claims 1-3 and 5-20, they are not indicated as allowable due to the rejection under 35 U.S.C. 101 explained above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHREYA ANJARIA/Examiner, Art Unit 3792       
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792